Name: Council Regulation (EEC) No 1707/80 of 27 June 1980 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 167/5 COUNCIL REGULATION (EEC) No 1707/80 of 27 June 1980 amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, (EEC) No 950/68 (*), as last amended by Regulation ( EEC) No 1706/80 ( 2), the amendments to the conventional duties applicable from 1 July 1980, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 950/68 shall be amended as follows : 1 . The conventional rates of duty relating to products falling within Chapters 29, 32 and 39 of the Common Customs Tariff shall be amended in accordance with the Annex hereto. 2 . Tariff heading No 29.23 shall be deleted in the Annex to the Common Customs Tariff. Article 2 This Regulation shall enter into force on 1 July 1980 . Having regard to the proposal from the Commission, Whereas , under Agreements signed with third countries, and in particular pursuant to the 1979 Geneva Protocol and the 1979 Additional Protocol to the Geneva Protocol annexed to the General Agreement on tariffs and trade signed at the end of the multilateral trade negotiations 1973 to 1979, the Community has undertaken to make reductions in customs duties, certain of which relate to products of the chemical industry falling within Chapters 29 , 32 and 39 of the Common Customs Tariff, which are to be implemented in part from 1 July 1980 ; whereas it is expedient, therefore, in order to ensure uniform application of the Common Customs Tariff, to specify in Regulation This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1980 . For the Council The President A. SARTI (!) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 2) See page 1 of this Official Journal . No L 167/6 Official Journal of the European Communities 1 . 7 . 80 ANNEX Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.01 Hydrocarbons: A. Acyclic : I. For use as power or heating fuels 25 16-8 II. For other purposes ( a) Free Free B. Gyclanes and cyclenes : I. Azulene and its alkyl derivatives . . . 16 121 II . Other : a) For use as power or heating fuels 25 164 b) For other purposes ( a) . ... Free Free C. Cycloterpenes: I. Pinenes, camphene and dipentene 13 9-2 II . Other 18 10-6 D. Aromatic: I. Benzene, toluene and xylenes : a) For use as power or heating fuels 25 15 b) For other purposes ( a ) Free Free II . Styrene 8 6-4 III . Ethylbenzene 8 6-2 IV . Cumene (isopropylbenzene) 8 8 V. Naphthalene and anthracene Free 2-9 VI . Biphenyl and terphenyls 15 11-4 VII . Other 16 9-9 29.02 Halogenated derivatives of hydrocarbons: A. Halogenated derivatives of acyclic hydrocarbons : I. Fluorides 18 13-6 II . Chlorides a ) Saturated : 1 . Chloromethane and chloroethane 18 141 2 . Other 16 12 7 b) Unsaturated 19 14-8 III . Bromides 23 17-2 IV. Iodides 25 16-4 V. Mixed derivatives 17 12-8 B. Halogenated derivatives of cyclanes, cyclenes and cycloterpenes 17 12-8 C. Halogenated derivatives of aromatic hydrocarbons 18 13-6 ( a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 1 . 7 . 80 Official Journal of the European Communities No L 167/7 \\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.03 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons: A. Sulphonated derivatives 16 121 \ B. Nitrated and nitrosated derivatives : \ I I. Trinitrotoluenes and dinitronaphthalenes 10 8 II . Other C. Mixed derivatives : 16 121 \ I. Sulphohalogenated derivatives 14 10-6 II . Other II . ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 16 12-6 29.04 Acyclic alcohols and their halogenated , sulphonated, nitrated or nitrosated derivatives : I A. Saturated monohydric alcohols : || I. Methanol ( methyl alcohol ) 18 14-2 II . Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 15 114 III . Butanol and isomers thereof : \II \\ a ) 2-Methylpropan-2-ol (terf-butyl alcohol ) 8 6-2 || b ) Other 14 10-6 II IV. Pentanol (amyl alcohol) and isomers thereof 20 15 V. Other B. Unsaturated monohydric alcohols : 18 14-8 || I. Allyl alcohol 14 10-6 II. Other C. Polyhydric alcohols : I. Diols, triols and tetraols II. D-Mannitol ( mannitol) III . D-Glucitol (sorbitol ) : a ) In aqueous solution : 1 . Containing 2% or less by weight of D-mannitol, calculated on the D -glucitol content 2 . Other b) Other : 1 . Containing 2% or less by weight of D-mannitol, calculated on the D-glucitol content 2 . Other IV. Other polyhydric alcohols V. Halogenated, ^sulphonated, nitrated or nitrosated derivatives of polyhydric alcohols 16 19 12 + vc 12 + vc 12 (a) + vc 12 + vc 12 (a) ' + vc 14 18 114 16 10-6 13-6 ( a) Duty rate reduced to 9 % ( suspension) for an indefinite period. No L 167/8 1 . 7 . 80Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.05 Cyclic alcohols and their halogenated, sulphonated , nitrated or nitrosated derivatives : \\ A. Cyclanic, cyclenic and cycloterpenic : || 1 . Cyclohexanol , methylcyclohexanols and dimethylcyclohexanols 20 15 I-I II . Menthol . . 11 8-8 Il III . Sterols and inositols 14 10-6 IV. Other B. Aromatic : 16 12.1 I. Cinnamyl alcohol 13 9-9 II . Other III . PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 17 12-8 29.06 Phenols and phenol-alcohols : I\ li A. Monophenols : lI \\ I. Phenol and its salts 4 3-2 Il II . Cresols , xylenols , and their salts 3 2-4 Il III . Naphthols and their salts 18 14-4 IV . Other B. Polyphenols : 17 12-8 I. Resorcinol and its salts 17 12-8 II . Hydroquinone (quinol ) 18 13-6 \ III . Dihydroxynaphthalenes and their salts 17 ¢ 12-8 IV . 4,4 - Isopropylidenediphenol ( 2,2-bis(4-hydroxyphenyl)propane, bis ­ phenol A 15 9-2 V. Other C. Phenol-alcohols 15 18 11.4 13-6 29.07 Halogenated , sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols : \ A. Halogenated derivatives 15 11.4 li B. Sulphonated derivatives 18 13-6 Il C. Nitrated and nitrosated derivatives : l I. Picric acid (2,4,6-trinitrophenol ) ; lead styphnate ( lead trinitroresorcin ­ oxide) ; trinitroxylenols and their salts 10 7-7 II. Dinitrocresols ; trinitro-m-cresol 16 12-8 III . Other D. Mixed derivatives IS 18 13-6 13-6 1 . 7 . 80 Official Journal of the European Communities No L 167/9 \ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 IV. ETHERS, ALCOHOL PEROXIDES , ETHER PEROXIDES, EPOXIDES WITH A THREE OR FOUR MEMBER RING , ACETALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.08 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol per ­ oxides and ether peroxides, and their halogenated, sulphonated, nitrated or nitrosated derivatives: A. Ethers : II I. Acyclic: ||II a) Diethyl ether and dichlorodiethyl ethers 25 16-4 b ) Other ............... ........ ..... 17 12-8 II . Cyclanic, cyclenic and cycloterpenic 17 12-8 III . Aromatic : a ) 4-terf-Butyl-3-methoxy-2,6-dinitrotoluene 13 10-4 b) Diphenyl ether 17 134 c) Other 16 121 li B. Ether-alcohols : \\ Il I. Acyclic 20 15 II . Cyclic 14 10-6 C. Ether-phenols and ether-alcohol-phenols : l \\ I. Guaiacol ; potassium guaiacolsulphonates 19 14-7 II . Other D. Alcohol peroxides and ether peroxides 15 17 114 10-6 29.09 Epoxides, epoxyalcohols , epoxyphenols and epoxyethers , with a three or four member ring, and their halogenated , sulphonated, nitrated or nitrosated deriva ­ tives: A. 1-Chloro-2,3-epoxypropane (epichlorhydrin) 18 15-3 29.10 B. Other Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives : 18 14-8 A. 2-(2-Butoxyethoxy)ethyl 6-propylpiperonyl ether ( piperonyl butoxide) . . 13 9-9 B. Other V. ALDEHYDE-FUNCTION COMPOUNDS 18 13-2 29.11 Aldehydes, aldehyde-alcohols , aldehyde-ethers, aldehyde-phenols and other single or complex oxygen-function aldehydes ; cyclic polymers of aldehydes ; paraformaldehyde: I. Il A. Acyclic aldehydes : I. Formaldehyde (methanal ) 18 13-6 II . Acctaldehyde (ethanal). 24 19-2 Il III . Butyraldehyde ( butanal ) 19 14-3 IV. Other 16 12.1 No L 167/10 Official Journal of the European Communities 1 . 7 . 80 I Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.11 B. Cyclanic, Cyclenic and cycloterpenic aldehydes 14 10-6 (cont'd) C. Aromatic aldehydes : III \ I. Cinnamaldehyde 18 13-6 II . Other D. Aldehyde-alcohols 16 16 121 12-1 E. Aldehyde-ethers , aldehyde-phenols and other single or complex oxygen- function aldehydes : || II I. Vanillin (4-hydroxy-3-methoxybenzaldehyde) and 3-ethoxy-4-hydroxy Il benzaldehyde ("ethyl vanillin ") 20 15 II . Other F. Cyclic polymers of aldehydes : 17 11-4 I. 1,3,5-Trioxane 18 13-6 II . Other G. Polyformaldehyde ( paraformaldehyde)" 17 18 12-8 13-6 29.12 Halogenated , sulphonated, nitrated or nitrosated derivatives of products falling within heading No 29.11 16 121 VI . KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS 29.13 . Ketones, ketone-alcohols , ketone-phenols , ketone-aldehydes, quinones, quinone-alcohols , quinone-phenols, quinone-aldehydes and other single or complex oxygen-function ketones and quinones, and their halogenated , sulphonated , nitrated or nitrosated derivatives: Il A. Acyclic ketones : Il II I. Monoketones 15 10-6 II . Polyketones 12 9-2 B. Cyclanic, cyclenic and cycloterpenic ketones: IIl Il I. Bornan-2-one ( camphor): || a ) Natural crude 11 8-4 \\ b) Other ( natural refined and synthetic) 16 121 II . Other C. Aromatic ketones : 15 11-4 I. Methyl naphthyl ketones ( acetonaphthones) 14 11-2 II II . 4-Phenylbutenone ( benzylidenacetone) 17 12-8 III. Other D. Ketone-alcohols and ketone-aldehydes: I. Acyclic, cyclanic, cyclenic and cycloterpenic : a) 4-Hydroxy-4-methylpentan-2-one ( diacetone alcohol) II . Aromatic E. Ketone-phenols and other single or complex oxygen-function ketones F. Quinones, quinone-alcohols, quinone-phenols, quinone-aldehydes and other single or complex oxygen-function quinones G. Halogenated, sulphonated, nitrated or nitrosated derivatives : I. 4'-tert-Butyl-2',6'-dimethyl-.3',5',dinitroacetophenone ( musk ketone) II . Other 18 14 14 18 18 17 14 16 13-6 10-7 10-2 13-6 13-6 12-8 11-2 121 1 - 7 - 80 Official Journal of the European Communities No L 167/11 Rate of duty Heading number Description Autonomous % Conventional = % 1 2 3 4 VII CARBOXYLIC ACIDS, AND THEIR ANHYDRIDES, HALIDES, PEROXIDES AND PERACIDS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives: li A. Saturated acyclic monocarboxylic acids : Il I. Formic acid and its salts and esters 19 14-3 II. Acetic acid and its salts and esters : IIII II a) Acetic acid 21 16-8 II b) Salts of acetic acid : IIII II 1 . Pyrolignites ( for example, of calcium) 10 7-7 2 . Sodium acetate 19 15-2 II 3 . Cobalt acetates 14 11-2 4 . Other 17 12-8 ll c) Esters of acetic acid: \ Il 1 . Ethyl acetate, vinyl acetate, propyl acetate and isopropyl acetate 20 15-4 2. Methyl acetate, butyl acetate, isobutyl acetate, pentyl acetate (amyl acetate), isopentyl acetate ( isoamyl acetate) and glycerol acetates 19 14-3 || 3 . p-Tolyl acetate, phenylpropyl acetates , benzyl acetate, rhodinylacetate, santalyl acetate and the acetates of phenylethane-1,2-diol . 13 10-4 4 . Other 17 12-8 II III. Acetic anhydride 20 15 IV. Acetyl halides 18 13-6 li V. Bromoacetic acids and their salts and esters 23 17-2 VI. Propionic acid and its salts and esters 14 8-2 li VII . Butyric acid and isobutyric acid and their salts and esters 15 114 li VIII . Valeric acid and its isomers and their salts and esters 13 9-9 IX. Palmitic acid and its salts and esters : a ) Palmitic acid 11 8-4 b) Salts and esters of palmitic acid 16 12.1 X. Stearic acid and its salts and esters : II a) Stearic acid 12 9-2 b) Salts and esters of stearic acid: Il 1 . Zinc stearate and magnesium stearate 13 9-9 2 . Other 15 114 XI. Other 16 121 No L 167/12 Official Journal of the European Communities 1 . 7 . 80 I\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.14 (cont'd) B. Unsaturated acyclic monocarboxylic acids : I. Methacrylic acid and its salts and esters II . Undecenoic acids and their salts and esters : 17 12-8 li a) Undecenoic acids 13 9-2 b) Salts and esters of undecenoic acids 16 12-1 III . Oleic acid and its salts and esters : a ) Oleic acid 12 9-2 b) Salts and esters of oleic acid 16 121 IV. Other: a ) Hexa-2,4-dienoic acid (sorbic acid ) and acrylic acid 15 9-4 b) Other U 11-8 C. Cyclanic, cyclenic and cycloterpenic monocarboxylic acids 17 12-8 D. Aromatic monocarboxylic acids : I. Benzoic acid and its salts and esters 17 12-8 II. Benzoyl chloride 18 13-6 III . Phenylacetic acid and its salts and esters 19 14-3 IV. Other 16 12-1 29.15 Polycarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives: A. Acyclic polycarboxylic acids : I. Oxalic acid and its salts and esters 19 14-3 li II. Malonic acid and adipic acid and their-salts and esters 17 13-5 III . Maleic anhydride 15 114 \\ IV. Azelaic acid and sebacic acid and their salts and esters : a ) Azelaic acid and sebacic acid 12 9-2 Il b) Salts and esters of azelaic acid and of sebacic acid 16 12 li V. Other 16 9-9 B. Cyclanic, cyclenic and cycloterpenic polycarboxylic acids 17 10-6 C. Aromatic polycarboxylic acids : I. Phthalic anhydride 18 14-2 II . Terephthalic acid and its salts and esters 18 111 III . Other 18 14-2 1 . 7 . 80 Official Journal of the European Communities No L 167/15 Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.22 (cont'd) D. Aromatic monoamines: I. Aniline and its halogenated, sulphonated, nitrated and nitrosated derivatives, and their salts 16 12-7 || II. N-Methyl-N,2,4,6-tetranitroaniline ( tetryl ) 8 6-2 II III . Toluidines and their halogenated, sulphonated, nitrated andnitrosated derivatives, and their salts 16 121 Il IV. Xylidines and their halogenated, sulphonated, nitrated andnitrosated derivatives, and their salts 15 114 \\ V. Diphenylamine and its halogenated, sulphonated, nitrated andnitrosated derivatives, and their salts : II a) Dipicrylamine ( hexyl ) 8 6-2 li b) Other 16 121 I VI. 1-Naphthylamine and 2-naphthylamine and their halogenated,sulphonated, nitrated and nitrosated derivatives, and their salts : a ) 2-Naphthylamine and its salts 14 10-6 Il b) Other 16 121 VII. Other 16 121 II E. Aromatic polyamines : I I. Phenylenediamines and methylphenylenediamines (diaminotoluenes), and their halogenated , sulphonated , nitrated and nitrosated derivatives , and their salts 14 10-6 29.23 II . Other Single or complex oxygen-function amino-compounds : 16 12-5 A. Amino-alcohols and their ethers and esters : Il li I. 2-Aminoethanol (ethanolamine) and its salts 14 10-6 II . Other B. Amino-naphthols and other amino-phenols ; amino-arylethers; amino- arylesters : 16 12-1 I. Anisidines, dimethoxybiphenylylenediamines ( bianisidines), phenetidines, and their salts 18 13-6 II . Other C. Amino-aldehydes; amino-ketones; amino-quinones 16 16 12-5 12-1 l D. Amino-acids : li I. Lysine and its esters, and their salts 13 9-9 II . Sarcosine and its salts 15 11-4 \ III . Glutamic acid and its salts 19 18-5 IV. Glycine 17 , 10-6 V. Other E. Amino-alcohol-phenols ; amino-acid-phenols ; other single or complex oxygen-function amino-compounds 17 17 12-8 12-8 ( a ) See Annex . No L 167/14 Official Journal of the European Communities 1 . 7 . 80 l Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 VIII. INORGANIC ESTERS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES [29.17] [29.18] 29.19 Phosphoric esters and their salts, including lactophosphates, and their halogenated, sulphonated, nitrated or nitrosated derivatives : || A. myo-Inositol hexakis(dihydrogen phosphate) ( phytic acid ) and its salts( phytates) and lactophosphates 15 11-4 B. Tributyl phosphates, triphenyl phosphate, tritolyl phosphates, trixylyl phosphates and tris(chloroethyl ) phosphate 15 10-6 C. Other 17 12-8 [29.20] 29.21 Other esters of mineral acids (excluding halides) and their salts, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A. Sulphuric esters and carbonic esters and their salts, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 13-6 B. Other products: \|| I. Ethylene dinitrate (ethylene glycol dinitrate), n-mannitol hexanitrate, glycerol trinitrate, pentaerythritol tetranitrate (penthrite) and oxydi ­ ethylene dinitrate (digol dinitrate) 15 11-4 li II. Other 17 12-8 IX . NITROGEN-FUNCTION COMPOUNDS 29.22 Amine-function compounds : A. Acyclic monoamines: / II I. Methylamine , dimethylamine and trimethylamine , and their salts .. 16 12-7 II . Diethylamine and its salts 11 8-4 III . Other 14 10-6 B. Acyclic polyamines: ||II I. Hexamethylenediamine and its salts 16 121 II . Other 15 9-2 \ C. Cyclanic, cyclenic and cycloterpenic mono- and polyamines: III I. Cyclohexylamine and cyclohexyldimethylamine , and their salts 13 9-9 II. Other 16 121 1 . 7 . 80 Official Journal of the European Communities No L 167/ 17 Il Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 X. ORGANO INORGANIC COMPOUNDS AND HETEROCYCLIC COMPOUNDS 29.31 Organo-sulphur compounds : I A. Xanthates 14 10-6 [29.32] B. Other 18 13-6 29.33 Organo-mercury compounds 17 12-8 29.34 Other organo-inorganic compounds : II A. Organo-arsenic compounds 17 12-8 Il B. Tetraethyl-lead 20 16 29.35 C. Other Heterocyclic compounds ; nucleic acids : 18 13-6 A. 2-Furaldehyde (furfuraldehyde, furfural , furfurol ) and benzofuran (cou ­ marone) 14 10-6 || B. Furfuryl alcohol and tetrahydrofurfuryl alcohol 17 12-8 C. Thiophen 14 10-6 D. Pyridine and its salts 10 7-7 li E. Indole and 3-methylindole (skatole) and their salts 12 9-2 li F. Esters of nicotinic acid (INN); nikethamide (INN ) and its salts 14 10-6 G. Quinoline and its salts 17 12-8 H. Phenazone (INN) and aminophenazone (INN ) (amidopyrin), and their derivatives : Il I. Propyphenazone ( INN ) 15 10-4 II. Other 25 17-4 IJ . Nucleic acids and their salts 18 13-6 Il K. 3-Picoline 12 9-2 L. Di(benzothiazol-2-yl ) disulphide ; benzimidazole-2-thiol ( mercaptoben ­ zimidazole) ; benzothiazole-2-thiol (mercaptobenzothiazole) and its salts 18 14-4 Il M. Santonin 13 7-7 N. Coumarin , methylcoumarins and ethylcoumarins 18 13-6 O. Phenolphthalein 18 14-4 No L 167/16 Official Journal of the European Communities 1 . 7. 80 ||\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.24 Quaternary ammonium salts and hydroxides; lecithins and other phospho ­ aminolipins: A. Lecithins and other phosphoaminolipins 14 8-4 li B. Other 17 12-8 29.25 Carboxyamide- function compounds ; amide-function compounds of carbonic acid : A. Acyclic amides : I. Asparagine and its salts : li a) Asparagine 14 10-6. II b) Asparagine salts 17 12-8 II . Other 18 13-6 II B. Cyclic amides : li I. Ureines : a ) 4-Ethoxyphenylurea (dulcin) 12 9-2 II b) Other 15 11-4 II . Ureides : Li a) Phenobarbital ( INN) and its salts b) Barbital ( INN ) and its salts c) Other 22 19 17 17-6 15-2 12-8 II III . Other cyclic amides: Il a ) Lidocaine (INN) b) Other 17 17 12 12-8 29.26 Carboxyimide-function compounds (including ortho-benzoicsulphimide and its salts) and imine-function compounds (including hexamethylenetetramine and trimethylenetrinitramine): A. Imides : I. 1,2-Benzisothiazol-3-one 1,1-dioxide (0-benzoicsulphimide, saccharin) and its salts 15 10-4 II. Other 17 12-8 II B. Imines : \l I. Aldimines 18 13-6 II . Other imines : \ a ) Methenamine (INN) (hexamethylenetetramine) b) Hexahydro-1,3,5 - trinitro-1 ,3,5 - triazine ( hexogen , trimethylenetri ­ nitramine) c) Other 18 11 17 14-4 8-4 12-8 29.27 Nitrile-function compounds 17 14-9 29.28 Diazo-, azo- and azoxy-compounds 16 121 29.29 Organic derivatives of hydrazine or of hydroxylamine 17 12-8 29.30 Compounds with other nitrogen-functions 17 13-5 1 . 7. 80 Official Journal of the European Communities No L 167/19 Heading number Description 1 2 29.39 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones; other steroids used primarily as hormones: A. Adrenaline B. Insulin . . . C. Pituitary (anterior) and similar hormones: I. Gonadotrophic hormones II. Other D. Adrenal (cortex ) hormones : I. Cortisone (INN) and hydrocortisone (INN), and their acetates ; prednisone (INN) and prednisolone (INN) II . Other E. Other hormones and other steroids [29.40] Rate of duty Autonomous Conventional % % 3 4 17 127 16 12 11 8-4 15 114 11 8-4 14 10-6 14 10-6 12 9-2 11 8-4 18 13-6 14 10-6 13 9-9 17 12-8 9 6-8 12 9-6 XII. GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES 29.41^ Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives: A. Digitalis glycosides B. Glycyrrhizic acid and glycyrrhizates C. Rutin and its derivatives D. Other Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : A. Of the opium group : I. Thebaine and its salts . . . . II . Other B. Of cinchona : I. Quinine and quinine sulphate II . Other 29.42 No L 167/18 1 . 7 . 80Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 29.35 (cont'd) P. 6-Allyl-6,7-dihydro-5H-dibenz[c,e]azepine (azapetine) and its salts ; Atrazine (ISO); A Chlordiazepoxide (INN) and its salts ; Chlorprothixene (INN) ; Dextromethorphan (INN ) and its salts ; Diazinon (ISO ) ; Halogen derivatives of quinoline ; Imipramine hydrochloride (INNM); Iproniazid (INN) ; Ketobemidone hydrochloride (INNM); Naphazoline hydrochloride (INNM) and naphazoline nitrate ( INNM); Phenindamine (INN) and its salts ; Phentolamine (INN); Phenylbutazone (INN) ; Propazine (ISO); Pyridostigmine bromide (INN); Quinolinecarboxylic acid derivatives ; Simazine (ISO); Thenalidine (INN ) and its tartrates and maleates ; Thiethylperazine (INN) ; Thioridazine (INN) and its salts ; Tolazoline hydrochloride (INNM) 16 8 \I Q. Other 16 101 29.36 Sulphonamides 18 10-6 29.37 Sultones and sultams XI. PROVITAMINS, VITAMINS AND HORMONES, NATURAL OR REPRODUCED BY SYNTHESIS 17 12-8 29.38 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent : A. Provitamins, unmixed, whether or not in aqueous solution 14 6-8 B. Vitamins, unmixed, whether or not in aqueous solution : I Il I. Vitamins A 9 4-4 II . Vitamins B2, B3, B6, B 12 and H 9 5-6 Il III . Vitamin B9 18 13-6 IV. Vitamin C 12 8-9 V. Other vitamins 14 8-6 C. Natural concentrates of vitamins : \I I. Natural concentrates of vitamins A + D 9 5-4 Il II. Other 14 10-6 I D. Intermixtures, whether or not in any solvent ; non-aqueous solutionsof provitamins or vitamins 18 111 1 - 7 . 80 Official Journal of the European Communities No L 167/19 Rate of duty Heading number Description Autonomous Conventional % % 1 2 3 4 29.39 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones; other steroids used primarily as hormones: A. Adrenaline 17 12-7 - B. Insulin C. Pituitary ( anterior) and similar hormones: 16 12 I. Gonadotrophic hormones 11 8-4 II. Other D. Adrenal (cortex) hormones: 15 114 I. Cortisone (INN) and hydrocortisone (INN), and their acetates ; prednisone ( INN) and prednisolone (INN ) 11 8-4 II . Other E. Other hormones and other steroids 14 14 10-6 10-6 [ 29.40] XII . GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES 29.41* Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives: A. Digitalis glycosides 12 9-2 B. Glycyrrhizic acid and glycyrrhizates 11 8-4 C. Rutin and its derivatives 18 13-6 29.42 D. Other Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 14 10-6 A. Of the opium group : I. Thebaine and its salts 13 9-9 II . Other B. Of cinchona : 17 12-8 li I. Quinine and quinine sulphate 9 6-8 II . Other 12 9-6 1 . 7 . 80 No L 167/20 Official Journal of the European Communities Rate of duty Heading number Description Autonomous % Conventional O//o 3 4 1 2 29.42 C. Other alkaloids : (contd) I. Caffeine and its salts 13 104 II . Cocaine and its salts : a ) Crude cocaine ^ ^ree b) Other 17 10 6 III . Emetine and its salts 10 7-7 IV. Ephedrines and their salts 16 12-1 V. Theobromine and its derivatives 10 8 VI . Theophylline and aminophylline ( INN), and their salts 17 13-6 VII . Other 13 8-4 XIII . OTHER ORGANIC COMPOUNDS 29.43 Sugars, chemically pure, other than sucrose, glucose and lactose; sugar ethers and sugar estets , and their salts, other than products of headings , Nos 29.39, 29.41 and 29.42 : A. Rhamnose, raffinose and mannose 15  B. Other 20  29.44 Antibiotics : A. Penicillins 21 15-7 B. Chloramphenicol ( INN ) 13 10-4 C. Other antibiotics 9 7-7 29.45 Other organic compounds 20 15-3 1 . 7 . 80 Official Journal of the European Communities No L 167/21 CHAPTER 32 TANNING AND DYEING EXTRACTS; TANNINS AND THEIR DERIVATIVES ; DYES, COLOURS, PAINTS AND VARNISHES ; PUTTY, FILLERS AND STOPPINGS ; INKS Notes 1 . This Chapter does not cover: (a) Separate chemically defined elements and compounds (except those falling within heading No 32.04 or 32.05 , inorganic products of a kind used as luminophores (heading No 32.07), and also dyes or other colouring matter in forms or packings of a kind sold by retail falling within heading No 32.09); or (b) Tannates and other tanning derivatives of products falling within headings Nos 29.38 to 29.42, 29.44 or 35.01 to 35.04 . 2 . Heading No 32.05 is to be taken to include mixtures of stabilised diazonium salts and couplers for the production of azo dyes. 3 . Headings Nos 32.05, 32.06 and 32.07 are to be taken to apply also to preparations based on, respectively, synthe ­ tic organic dyestuffs (including pigment dyestuffs), colour lakes and other colouring matter, of a kind used for colouring in the mass artificial plastics, rubber or similar materials or as ingredients in preparations for printing textiles. The headings are not to be applied, however, to prepared pigments falling within heading No 32.09. 4 . Heading No 32.09 is to be taken to include solutions (other than collodions) consisting of any of the products specified in headings Nos 39.01 to 39.06 in volatile organic solvents if, and only if, the weight of the solvent ex ­ ceeds 50% of the weight of the solution. 5 . The expression "colouring matter" in this Chapter does not include products of a kind used as extenders in oil paints, whether or not they are also suitable for colouring distempers. 6. The expression "stamping foils" in heading No 32.09 is to be taken to apply only to products of a kind used for printing, for example, book covers or hat bands, and consisting of: (a) Thin sheets composed of metallic powder (including powder or precious metal), or pigment, agglomerated with glue, gelatin or other binder; or (b ) Metal (for example, gold or aluminium) or pigment, deposited on paper, artificial plastic material or other sup ­ port. ll Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids), including water-extracted gall-nut tannin, and their salts, ethers , esters and other derivatives: A. Tanning extracts of vegetable origin : I. Of wattle (mimosa) II. Of quebracho III . Of sumach, of vallonia, of oak or of chestnut IV. Other - 10 (a ) Free 9 9 9 Free 8-6 7-7 (b ) ( a) Duty rate reduced to 3 % (suspension) for an indefinite period. (b ) Duty rate reduced to 4 % in respect of eucalyptus tanning extracts , within the limits of an annual tariff quota of 250 tonnes to be granted by the competent authorities. No L 167/22 Official Journal of the European Communities 1 . 7 . 80 II Rate of duty Heading number Description Autonomous % Conventional % * 1 2 3 4 32.01 (cont'd) B. Other 10 7 [32.02] \ 32.03 Synthetic organic tanning substances, and inorganic tanning substances; tanning preparations, whether or not containing natural tanning ma ­ terials ; enzymatic preparations for pre-tanning (for example, of enzymatic, pancreatic or bacterial origin) 10 7-7 32.04 Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts, but excluding indigo) or of animal origin : \ li A. Colouring matter of vegetable origin : II ti I. Black cutch (Acacia catechu) Free Free II. Extracts of Persian berries and of madder; woad 6 4-7 III . Litmus i 3 2-4 IV. Other B. Colouring matter of animal origin 9 10 5-4 7-7 32.05 Synthetic organic dyestuffs (including pigment dyestuffs); synthetic organic products of a kind used as luminophores; products of the kind known as optical bleaching agents, substantive to the fibre ; natural indigo: A. Synthetic organic dyestuffs 17 10 B. Preparations mentioned in Note 3 to this Chapter 20 13-5 C. Synthetic organic products of a kind used as luminophores 19 16 li D. Products of the kind known as optical bleaching agents, substantive\II \\ to the fibre 17 91 E. Natural indigo 9 8 32.06 32.07 Colour lakes Other colouring matter; inorganic products of a kind used as luminophores: 16 13-5 A. Other colouring matter : l I. Mineral blacks, not elsewhere specified or included 9 6-9 II. Soluble vandyke brown and similar products 9 6-9 III. Pigments based on zinc sulphide (lithopone and the like) 12 9-6 IV. Pigments based on titanium oxide 15 9-2 II V. Pigments based on lead, barium, zinc or strontium chromates :lI a) Molybdenum red 11 8-4 b) Other 17 12-8 II VI. Other: I a) Magnetite Free 6-7 B) Other 14 10-6 1 . 7. 80 Official Journal of the European Communities No L 167/23 \ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 32.07 (cont'd) B. Preparations mentioned in Note 3 to this Chapter C. Inorganic products of a kind used as luminophores 16 12 121 7-7 9 ­ 32.08 Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries ; engobes ( slips); glass frit and other glass, in the form of powder, granules or flakes: li A. Prepared pigments, prepared opacifiers and prepared colours 15 11-4 II B. Vitrifiable enamels and glazes 16 9-9 li C. Liquid lustres and similar products; engobes ( slips) 13 7-7 || D. Glass frit and other glass, in the form of powder, granules or flakes 8 4-7 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit, spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter : A. Varnishes and lacquers ; distempers; prepared water pigments of the kind used for finishing leather; paints and enamels ; pigments dispersed in linseed oil, white spirit, spirits of turpentine or other media of a kind used in the manu ­ facture of paints or enamels; solutions as defined by Note 4 to this Chapter: I. Pearl essence 16 12-1 II II. Other 19 11-8 B. Stamping foils 17 10-6 C. Dyes or other colouring matter in forms or packings of a kind sold by retail 16 12-1 32.10 Artists', students' and signboard painters' colours, modifying tints, amuse ­ ment colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings, including such colours in sets or outfits, with or without brushes, palettes or other accessories ...... 22 13-6 32.11 Prepared driers 17 10-6 32.12 Glaziers' putty; grafting putty; painters' fillings ; non-refractory surfacing preparations; stopping, sealing and similar mastics, including resin mastics and cements 11 6-9 32.13 Writing ink, printing ink and other inks: I Il A. Writing or drawing ink 15 11-4 B. Printing ink 18 10-6 C. Other inks 16 12-1 No L 167/24 Official Journal of the European Communities 1 . 7 . 80 (q) Articles falling within Chapter 97 (for example, toys, games and sports requisites); or ( r) Buttons, slide fasteners, combs, mouthpieces or stems for smoking pipes, cigarette-holders or the like, parts of vacuum flasks or the like, pens, propelling pencils or other articles falling within Chapter 98 . 2 , Headings Nos 39.01 and 39.02 are to be taken to apply only to goods of a kind produced by chemical synthesis answering to one of the following descriptions : ( a) Artificial plastics including artificial resins ; ( b ) Silicones ; (c) Resols, liquid polyisobutylene, and similar artificial polycondensation or polymerisation products. 3 . Headings Nos 39.01 to 39.06 are to be taken to apply to materials in the following forms only : ( a) Liquid or pasty including emulsions, dispersions and solutions); (b ) Blocks, lumps, powders ( including moulding powders), granules, flakes and similar bulk forms; ( c) Monofil of which any cross-sectional dimension exceeds 1 mm ; seamless tubes, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worked ; (d ) Plates, sheets, film, foil and strip (other than that classified in heading No 51.02 by the application of Note 4 to Chapter 51 ), whether or not printed or otherwise surface-worked, uncut or cut into rectangles but not further worked (even if, when so cut, they become articles ready for use); ( e ) Waste and scrap . Additional Note Subheading 39.02 C I is to be taken to include polyethylene slightly modified by small quantities of other olefins. ||\ Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 39.01 Condensation, polycondensation and polyaddition products, whether or not modified or polymerised, and whether or not linear (for example, phenoplasts, aminoplasts, alkyds, polyallyl esters and other unsaturated polyesters, silicones): A. Ion exchangers 19 11-4 B. Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber .. 16 9-9 C. Other : IIl Il I. Phenoplasts : IIl Il a) In one of the forms mentioned in Note 3 (a) and (b) to thisChapter 15 11-4 b) In other forms 17 12-1 II. Aminoplasts : I a) In one of the forms mentioned in Note 3 ( a) and (b) to this Chapter 15 114 || b) In other forms 17 12-8 1 . 7. 80 Official Journal of the European Communities No L 167/25 DescriptionHeading number 1 2 39.01 (cont'd) 39.02 Rate of duty Autonomous % Conventional % 3 4 20 15-6 20 15 22 15 22 16-5 20 16-5 20 13-6 22 13-6 16 9-9 20 15-6 23 17-7 23 14-2 23 17.7 , 23 17-7 23 17-7 20 15-6 23 17-7 20 15-6 23 17-7 19 14-9 19 12 21 16-3 21 13-5 21 16-3 19 12 21 16-3 23 17-7 C. III. Alkyds and other polyesters : a) In one of the forms mentioned in Note 3 (d) to this Chapter b) Other IV. Polyamides V. Polyurethanes VI. Silicones VII. Other Polymerisation and copolymerisation products (for example, polyethylene, polytetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins): A. Ion exchangers B. Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber C. Other : I. Polyethylene: a ) In one of the forms mentioned in Note 3 (a) and (b) to this Chapter b) In other forms II. Polytetrahaloethylenes III. Polysulphohaloethylenes IV. Polypropylene V. Polyisobutylene VI. Polystyrene and copolymers of styrene: a) In one of the forms mentioned in Note 3 ( a ) and (b) to this Chapter b) In other forms VII. Polyvinyl chloride : a ) In one of the forms mentioned in Note 3 (a) and (b) to this Chapter b) In other forms VIII. Polyvinylidene chloride; copolymers of vinylidene chloride with vinyl chloride . IX. Polyvinyl acetate X. Copolymers of vinyl chloride with vinyl acetate XI. Polyvinyl alcohols, acetals and ethers XII . Acrylic polymers, methacrylic polymers and acrylo-methacrylic copolymers XIII . Coumarone resins, indene resins and coumarone-indene resins XIV.. Other polymerisation or copolymerisation products : a ) In one of the forms mentioned in Note 3 ( a ) and (b) to this Chapter b) In other forms No L 167/26 Official Journal of the European Communities 1 . 7 . 80 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 39.03 Regenerated cellulose; cellulose nitrate , cellulose acetate and other cel ­ lulose esters , cellulose ethers and other chemical derivatives of cellulose, plasticised or not ( for example, collodions, celluloid); vulcanised fibre: A. Adhesive strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber 16 9-9 B. Other: \ I. Regenerated cellulose: ||I II a) Expanded, foam or sponge 22 16-5 b) Other : II II 1 . Sheets, film or strip, coiled or not, of a thickness of lessIlII Il than 0-75 mm 23 17-7 il 2 . Other 19 11-4 c) Waste and scrap 16 9-9 II . Cellulose nitrates : ||l a) Not plasticised : Il li 1 . Collodions and celloidin 20 16 li 2 . Other 12 9-2 II b) Plasticised : IIII 1 . With camphor or otherwise ( for example, celluloid): II aa) Film in rolls or in strips, for cinematography or photography 15 114 II bb) Other 17 ' 12-8 | 2 . Waste and scrap 14 10-6 HI. Cellulose acetates : \ Il a) Not plastiticised : 19 14-3 b) Plasticised : I 1 . Products known as moulding powders 15 114 2 . Film in rolls or in strips, for cinematography or\I photography 13 9-9 l-I 3 . Sheets, film or strip, coiled or not, of a thickness of lessthan 0-75 mm 19 14-9 II 4 . Other : I aa) Waste and scrap 14 10-6 bb ) Other 17 12-8 Il IV. Other cellulose enters : I\ a) Not plasticised 18 10-6 l.\ b) Plasticised : \I 1 . Products known as moulding powders 15 9-2 || 2 . Film in rolls or in strips, for cinematography orphotography 14 10-6 3 . Sheets, film or strip, coiled or not, of a thickness of less than 0-75 mm 20 121 4 . Other : l II aa) Waste and scrap 14 84 bb) Other 18 10-6 1 . 7 . 80 Official Journal of the European Communities No L 167/27 Rate of duty Heading number Description Autonomous % Conventional % 1 2 3 4 39.03 (cont'd) B. V. Cellulose ethers and other chemical derivatives of cellulose : a) Not plasticised : \ 1 . Ethylcellulose 15 114 ll 2 . Other 19 14-3 II b) Plasticised : IIl 1 . Waste and scrap 16 12-1 2 . Other: II aa ) Ethylcellulose 16 121 bb) Other 20 15 li VI. Vulcanised fibre 14 84 39.04 Hardened proteins (for example, hardened casein and hardened gelatin) 10 7-7 39.05 Natural resins modified by fusion (run gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums); chemical derivatives of natural rubber (for example, chlorinated rubber, rubber hydrochloride, oxidised rubber, cyclised rubber); li A. Run gums 14 84 39,06 B. Other Other high polymers, artificial resins and artificial plastic materials , 17 10-6 \\ including alginic acid, its salts and esters ; linoxyn: A. Alginic acid and its salts and esters 11 6-9 39.07 B. Other Articles of materials of the kinds described in headings Nos 39.01 to 39.06 : 20 15-5 A. Piping and tubing, with fittings attached, suitable for conducting gases orl liquids, for use in civil aircraft ( a ) 22 Free li B. Other: Il 1 . Of regenerated cellulose 23 17-2 II II. Of vulcanised fibre 19 114 III . Of hardened proteins 18 10-6 IV. Of chemical derivatives of rubber 17 10-6 V. Of other materials : a ) Spools, reels and similar supports for photographic and cinemato ­ graphic film or for tapes, films and the like falling within heading No 92.12 16 7-7 b) Fans and hand screens, non-mechanical ; frames and handles therefor li and parts of such frames and handles 21 81 c) Corset busks and similar supports for articles of apparel or clothing accessories 17 6-7 d) Other 22 16-5 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II , paragraph B, of the preliminary provisions .